Citation Nr: 0829995	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-35 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment at Deaconess Hospital on March 
25, 2005.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1986.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma which denied the claim.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his substantive appeal, the veteran requested a Travel 
Board hearing.  He was scheduled for a videoconference 
hearing in August 2008.  However, one week after the hearing 
notice was issued, the veteran responded that he declined the 
videoconference hearing and wanted a Travel Board hearing.  
As such, and in accordance with the veteran's request, the 
veteran must be provided an opportunity to present testimony 
before a member of the Board at a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Please take the necessary steps to 
schedule the veteran for Travel Board 
hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




